DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,824,056. Although the claims at issue are not identical, they are not patentably distinct from each other because both directing to clock management between a controller and memory devices to stop clock signal transmission and resume clock signal transmission to memory devices based on command and status information pertaining to an access of data.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,558,608. Although the claims at issue are not identical, they are not patentably distinct from each other because both directing to clock management between a controller and memory devices to stop clock signal transmission and resume clock signal transmission to memory devices based on command and status information pertaining to an access of data.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,238,003. Although the claims at issue are not identical, they are not patentably distinct from each other because both directing to clock management between a controller and memory devices to stop clock signal transmission and resume clock signal transmission to memory devices based on command and status information pertaining to an access of data.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 6-14, 16-18, 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takamiya et al (hereinafter “Takamiya”) (US 2003/0046599 A1) in view of OSHIKIRI (US 2007/0106859 A1). 
As to claims 2, 9, and 16, Takamiya teaches the invention comprising: 
an interface to receive a first command, timed by a clock signal, that specifies a read of a status register [receiving a read command from memory controller through SDCMD specifies a read of flash EEPROM] [Figs. 2-3] [0036, 0039-0040]; 
a first receiver circuit to receive the clock signal [receiving clock signal from memory controller through SDCLK] [Figs. 2-3] [0013, 0039, 0044, 0051-0052]; 
a first driver circuit to serially transmit information from the status register to an external device [Figs. 2-3] [0040, 0046-0048]; and 
Takamiya further teaches resume the receiving of the clock signal in response to a timer indicating the data is ready to readout upon the expiration of the latency period [Fig. 3] [0013, 0052, 0066-0067, 0071-0072].
Takamiya teaches a method to reduce power consumption of memory system by stops supplying the clock to the memory card during latency period such that latency of read data from receipt of a response to the read command from the memory card to readout of data and resume clock signal in response to a timer indicating the data is ready to readout upon the expiration of the latency period [Abstract]. Takamiya teaches using a timer to indicate the latency period and generating a signal to resume clock supply to memory upon the latency period expired [Fig. 3, 0013, 0052, 0057-0067, 0071-0072]. Takamiya does not teach a second driver circuit to drive a resume signal that indicates whether the memory device is ready to receive the clock signal.
However, OSHIKIRI teaches a method and system for performing communication between a host controller and a memory device such that perform read/write operation from/to the memory device in response to the command from host controller. Especially, OSHIKIRI teaches a second ready signal generating section to drive a resume signal that indicates whether the memory device is ready to receive the clock signal. OSHIKIRI teaches the clock signal from host controller to the memory can be stopped during latency period wherein the latency period is a prepare period for a memory device with a certain amount of time to process the received command from host controller beginning from a time point the input of the command about reading specified data to a time point the specified data is ready for reading/writing. Therefore, the host controller stops the clock supply to the memory device during the latency period while monitoring the ready signal from the memory device indicating the latency period expired to perform reading/writing operation. As the host controller receives the ready signal from the memory device, the host controller move to a condition to read the specified data, the memory device output the specified data to the host sequentially in synchronization with rising or falling of the clock signal CLK. Since the clock signal CLK is stopped during the latency period, the host controller need to resume the clock signal CLK to the memory device to perform the read operation, therefore, the host controller must resume the clock signal CLK to the memory device in response to the ready signal from the memory device in order to perform the read operation [Fig. 2] [0004-0006, 0035-0039, 0067-0072, 0077, 0080, 0083].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of OSHIKIRI with the teachings of Takamiya for the purpose of resuming the clock supply to memory to continue data transfer upon an expiration of latency period to achieve an enhanced data transfer rate   while promotes power saving wherein the expiration of latency period can be detected by using a timer or receipt of ready signal from memory device. 
As to claim 3, OSHIKIRI teaches the clock signal is deactivated based at least in part on the resume signal [Fig. 2] [0004-0006, 0035-0039, 0067-0072, 0077, 0080, 0083].
As to claim 4, Takamiya teaches the first command comprises a plurality of bits that are received synchronously with respect to the clock signal [Figs. 2-3] [0036, 0039-0040, 0046-0048].
As to claim 6, Takamiya teaches the interface is to receive a second command that specifies a read of a memory array [Figs. 2-3] [0036, 0039-0040].
As to claim 7, Takamiya teaches a plurality of drivers to transmit data from the read of the memory array [Figs. 2-3] [0036, 0039-0040, 0046-0048].
As to claim 8, Takamiya teaches the plurality of drivers transmit the data from the read of the memory array synchronously with respect to the clock signal [Figs. 2-3] [0036, 0039-0040, 0046-0048].
As to claim 10, Takamiya teaches the interface is to receive a second command that specifies a read of a memory array data [Figs. 2-3] [0036, 0039-0040, 0046-0048].
As to claim 11, Takamiya teaches a plurality of drivers to transmit the memory array data [Figs. 2-3] [0036, 0039-0040, 0046-0048].
As to claim 12, Takamiya teaches the plurality of drivers transmit the memory array data synchronously with respect to the clock signal [Figs. 2-3] [0036, 0039-0040, 0046-0048].
As to claim 13, OSHIKIRI teaches the clock signal is to be deactivated by an external device based at least in part on the resume signal [Fig. 2] [0004-0006, 0035-0039, 0067-0072, 0077, 0080, 0083].
As to claim 14, Takamiya teaches a plurality of bits that are received synchronously with respect to the clock signal [Figs. 2-3] [0036, 0039-0040, 0046-0048].
As to claim 17, OSHIKIRI teaches the selectively activated clock signal is deactivated based at least in part on the resume signal [Fig. 2] [0004-0006, 0035-0039, 0067-0072, 0077, 0080, 0083].
As to claim 18, Takamiya teaches the first command comprises a plurality of bits that are received synchronously with respect to the selectively activated clock signal [Figs. 2-3] [0036, 0039-0040, 0046-0048].
As to claim 20, Takamiya teaches the interface is to receive a second command that specifies a read of memory array data [Figs. 2-3] [0036, 0039-0040, 0046-0048].
As to claim 21, Takamiya teaches transmitting, using a plurality of drivers and timed by the selectively activated clock signal, the memory array data [Figs. 2-3] [0036, 0039-0040, 0046-0048].
Claims 5, 15, 19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takamiya in view of OSHIKIRI, and further in view of Gillingham (US 2010/0162053 A1).
As to claims 5, 15, 19, OSHIKIRI also teaches a second ready signal generation portion to output ready/busy [0056-0068]. Takamiya and OSHIKIRI do not teach the driver circuit is configured for wired-OR operation of the signal with at least one additional memory device.
However, Gillingham teaches a memory system comprising a memory controller and a plurality of memory devices. The memory controller comprising a serial interface connecting each of the memory devices as a point to point ring topology to indicate status information for each memory [Fig. 2A-3, 0026-0027, 0051-0052]. Gillingham further teaches the output driver is configured for wired-OR operation of the signal [by using ring topology] with at least one additional memory device [Fig. 2A-2B, 0030-0032, 0046-0051].
It would have been obvious to an ordinary person skilled in the art at the time of the invention was made to incorporate the teachings of Gillingham with the teachings of Takamiya and OSHIKIRI for the purpose of using ring topology to establish a connection between a memory controller and a plurality of memory device to improve communication process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115